MEMORANDUM OPINION
BUSSEY, Presiding Judge.
This is an original proceeding in which Arley Ward, an inmate of the State Penitentiary, seeks reversal of a judgment and sentence rendered against him in the District Court of Pontotoc County, on the 24th day of June, 1929, for the crime of Burglary in the Second Degree.
On the face of the petition it appears that judgment and sentence imposed in Dis*221trict Court case No. 2091 has been fully satisfied; and further that the time within which an appeal could have been perfected has long since expired; and further, that the petitioner is not currently incarcerated under said judgment and sentence.
Under such circumstances the writ of habeas corpus will not issue. The relief prayed for is accordingly denied.